Exhibit 99.1 ENTRÉE GOLD INC. Annual Information Form FOR THE YEAR ENDED DECEMBER 31, 2009 DATED MARCH31, 2010 TABLE OF CONTENTS DATE OF INFORMATION 3 FORWARD LOOKING STATEMENT 3 CURRENCY AND EXCHANGE 4 DEFINED TERMS AND ABBREVIATIONS 4 CANADIAN DISCLOSURE STANDARDS FOR MINERAL RESOURCES AND MINERAL RESERVES 4 CORPORATE STRUCTURE 4 Name, Address and Incorporation 4 Intercorporate Relationships 6 GENERAL DEVELOPMENT OF THE BUSINESS 6 Three Year History 6 Significant Acquisitions in 2009 7 DESCRIPTION OF THE BUSINESS 8 General 8 Environmental Compliance 9 Competition 11 Employees 12 MINERAL PROPERTIES 12 MONGOLIA 12 The Lookout Hill Property 12 Entree-Ivanhoe Joint Venture 13 Investment by Ivanhoe Mines and Rio Tinto in Entrée Gold Inc. 14 Investment by Rio Tinto in Ivanhoe Mines 15 Mongolian Government 15 Property Description and Location - Mongolia 16 Manlai Property, Mongolia 27 OTHER PROJECTS 27 USA 27 China 30 Canada 31 RISK FACTORS 33 DIVIDENDS 42 CAPITAL STRUCTURE 42 MARKET FOR SECURITIES 43 ESCROWED SECURITIES 44 DIRECTORS AND OFFICERS 44 PROMOTERS 50 LEGAL PROCEEDINGS AND REGULATORY ACTIONS 50 INTEREST IN MANAGEMENT AND OTHERS IN MATERIAL TRANSACTIONS 50 TRANSFER AGENTS AND REGISTRARS 50 MATERIAL CONTRACTS 50 INTEREST OF EXPERTS 52 ADDITIONAL INFORMATION 52 APPENDIX - 2 - ENTRÉE GOLD INC.
